J-S20029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN R. ZACCONE                            :
                                               :
                       Appellant               :   No. 1302 WDA 2021

        Appeal from the Judgment of Sentence Entered October 28, 2021
             In the Court of Common Pleas of Washington County
                  Criminal Division at CP-63-CR-0000529-2021


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY MURRAY, J.:                                  FILED: JULY 20, 2022

        John R. Zaccone (Appellant) appeals from the judgment of sentence

entered following his conviction of four counts of driving under the influence

of alcohol or controlled substance, and one count each of careless driving and

maximum speed limits.1         After careful review, we affirm.

        The trial court set forth the stipulated facts as follows:

        Trooper Schooley of the Pennsylvania State Police conducted a
        traffic stop because [Appellant] was driving at an excessive speed
        of 65 MPH in a 45 MPH active construction zone on Route 70
        eastbound on November 11, 2019 at approximately 11:40 a.m.
        During the traffic stop, the Trooper noticed [Appellant’s] eyes
        were bloodshot and his pupils were very constricted. The Trooper
        conducted various field sobriety tests which indicated [Appellant]
        was impaired. Blood testing revealed the following substances
        present in [Appellant’s] system at the time of the traffic stop:
        Clonazepam, Amino Clonazepam, Methadone, EEDP (a Methadone
        metabolite), Delta 9 THC, and Delta 9 Carboxy THC (the Delta 9
____________________________________________


1   75 Pa.C.S.A. §§ 3802(d)(1)(i)-(iii), 3802(d)(2), 3714(a), 3362(a)(3).
J-S20029-22


      THC metabolite). After receiving the test results, the Trooper filed
      [the aforementioned charges] against [Appellant.]

Trial Court Opinion, 8/25/21, at 1-2.

      [T]he Commonwealth filed a criminal complaint at the above
      docket number against [Appellant] on November 9, 2020, for
      alleged criminal activity that occurred on November 11, 2019. …
      The affiant, Pennsylvania State Trooper Jonnie Schooley,
      originally filed these charges against [Appellant] on January 21,
      2020. The first preliminary hearing was scheduled on April 17,
      2020, but was continued by the [c]ourt sua sponte due to the
      Covid-19 pandemic. At the rescheduled preliminary hearing on
      June 5, 2020, [Appellant] requested a continuance to secure
      counsel. At the third scheduled preliminary hearing on July 24,
      2020, the affiant did not appear. Consequently, the Magisterial
      District Judge (MDJ) dismissed the charges against [Appellant].
      The affiant requested permission to refile the charges, and
      permission was granted. The affiant refiled the charges on
      November 9, 2020, as aforementioned, and the preliminary
      hearing took place on March 12, 2021.

            Defense counsel filed a Motion to Suppress for Violation of
      [Pa.R.Crim.P.] 600 on March 20, 2021. Appellant claimed the
      mechanical run date for the charges against Appellant should be
      January 21, 2020, not November 9, 2020[.]

Trial Court Order, 6/1/21, at 1-2. Following a hearing, the trial court denied

Appellant’s Rule 600 motion. Id. at 4.

      The case proceeded to trial, after which the trial court convicted

Appellant of all charges. On October 28, 2021, the trial court imposed an

aggregate sentence of six months’ probation, with 10 days to be served on

electronic home monitoring.      The court also imposed fines and costs.

Appellant timely filed a notice of appeal. Appellant and the trial court have

complied with Pa.R.A.P. 1925.

      Appellant presents one issue for our review:

                                     -2-
J-S20029-22


      Did the trial court err in denying Appellant’s Motion to Suppress
      for Violation of Rule 600?

Appellant’s Brief at 6 (some capitalization omitted).

      Appellant’s sole claim is that the trial court set the wrong mechanical

run date for calculating the Commonwealth’s compliance with Pa.R.Crim.P.

600. Id. at 16. Specifically, Appellant asserts the trial court erred in setting

November 9, 2020, the day on which the Commonwealth refiled its complaint

against Appellant, as the mechanical run date for Rule 600 purposes. Id.

According to Appellant, the MDJ dismissed the Commonwealth’s first

complaint based on Trooper Schooley’s failure to appear for the July 24, 2020,

preliminary hearing. Id. at 27. Although Trooper Schooley recalled receiving

notices to attend other matters during the relevant time frame, he did not

recall receiving notice of the July 24, 2020, hearing.    Id. at 28.    Trooper

Schooley refiled the second complaint on November 9, 2020. Id.

      Appellant states the delays “were solely located on the side of the

Commonwealth due to the reassignment of the officer to two different out of

town barracks during the pendency of the case.” Id. at 29. Appellant argues

the overall delay is chargeable to the          Commonwealth because the

Pennsylvania State Police assign troopers while cases are pending.          Id.

Appellant asserts our Supreme Court’s reasoning in Commonwealth v.

Meadius, 870 A.2d 802 (Pa. 2005), compels the dismissal of the charges

against him. Appellant’s Brief at 27. According to Appellant:




                                     -3-
J-S20029-22


      The failure of the Commonwealth to inform and ensure the
      attendance of the officer at any of the scheduled preliminary
      hearings on the first filing are eerily similar to the
      Commonwealth’s failure to ensure the attendance of witnesses
      and prosecuting attorneys in Meadius.

Id. at 29.   Appellant further argues the lack of “malicious intent” by the

Commonwealth does not excuse its failure to exercise due diligence.

Appellant’s Brief at 32, 34.

      Appellant also challenges the suspension of Rule 600 during the COVID-

19 emergency.     Id. at 34.    According to Appellant, the Supreme Court’s

Emergency Order recognized that nothing in the order

      shall affect a criminal defendant’s right to a speedy trial under the
      United States and Pennsylvania Constitutions – albeit that the
      circumstances giving rise to this Order and the suspension may
      be relevant to the constitutional analysis.

Id. at 38 (quoting In Re State Emergency, 230 A.3d 1015 (Pa. 2020) (per

curiam)).

      At the outset, we recognize:

      Our standard of review relating to the application of Rule 600 is
      whether the trial court abused its discretion. Our scope of review
      is limited to the evidence on the record of the Rule 600 evidentiary
      hearing and the findings of the trial court. We must view the facts
      in the light most favorable to the prevailing party.

Commonwealth v. Robbins, 900 A.2d 413, 415 (Pa. Super. 2006) (citation

omitted).

      Pennsylvania Rule of Criminal Procedure 600 provides that “[t]rial in a

court case in which a written complaint is filed against the defendant shall

commence within 365 days from the date on which the complaint is filed.”

                                      -4-
J-S20029-22


Pa.R.Crim.P. 600(A)(2)(a). In computing the Rule 600 deadline, however, we

do not necessarily count all time following the filing of the complaint. Rather,

      periods of delay at any stage of the proceedings caused by the
      Commonwealth when the Commonwealth has failed to
      exercise due diligence shall be included in the computation of
      the time within which trial must commence. Any other periods of
      delay shall be excluded from the computation.

Pa.R.Crim.P. 600(C)(1) (emphasis added). The comment to Rule 600 reads,

in relevant part:

      In cases in which the Commonwealth files a criminal complaint,
      withdraws that complaint, and files a second complaint, the
      Commonwealth will be afforded the benefit of the date of the filing
      of the second complaint for purposes of calculating the time for
      trial when the withdrawal and re-filing of charges are
      necessitated by factors beyond its control, the
      Commonwealth has exercised due diligence, and
      the refiling is not an attempt to circumvent the time
      limitation of Rule 600.

Pa.R.Crim.P. 600 cmt. (citation omitted, emphasis added).

      The   Commonwealth        has   the   burden     of   demonstrating      by   a

preponderance       of    the     evidence      that        it     exercised    due

diligence. Commonwealth v. Bradford, 46 A.3d 693, 701 (Pa. 2012).

“[D]ue diligence is fact-specific, to be determined case-by-case; it does not

require perfect vigilance and punctilious care, but merely a showing the

Commonwealth has put forth a reasonable effort.”                 Commonwealth v.

Bradford, 46 A.3d 693, 700-702 (Pa. 2012).

      In Meadius, the prosecuting attorney had to continue a preliminary

hearing due to a continuing legal education course. Meadius, 870 A.2d at


                                      -5-
J-S20029-22


803. Other delays resulted from the absence of Commonwealth witnesses

while they attended personal matters or for unexplained reasons. Id. Our

Supreme Court affirmed the dismissal of charges based on Rule 600: “Here,

while the prosecution did not act with evasive intent, … the Commonwealth

concedes that the delays in question were all caused when its prosecuting

attorney or its witnesses were absent attending to personal matters or for

unexplained reasons.” Id. at 807. When the detective telephoned witnesses

to ensure their presence in court, the Supreme Court observed that they

appeared as scheduled. Id. The Court stated:

     The Commonwealth offers no explanation as to why these phone
     calls could not have been made in February or March of 2001, or
     why the prosecution did not take other measures to secure the
     attendance of its witnesses on March 22, 2001, after the
     preliminary hearing scheduled for March 8 was continued due to
     the absence of witnesses.

Id. Consequently, the Supreme Court found no abuse of discretion by the

trial court in dismissing the charges pursuant to Rule 600. Id. at 808.

     In contrast, the Supreme Court in Bradford did not attribute to the

Commonwealth a delay caused by the Commonwealth’s reliance on an MDJ’s

adherence to a rule of criminal procedure. Bradford, 46 A.3d at 704-05. In

that case, the MDJ failed to comply with Pa.R.Crim.P. 547(B), Return of

Transcript and Original Papers. Id. at 705. Because the MDJ failed to return

the documents, the case was not entered into the Commonwealth’s internal

case tracking system. Id. As a result, the defendant was held beyond Rule

600’s parameters. Id. Our Supreme Court concluded it was reasonable for

                                    -6-
J-S20029-22


“the district attorney to have relied upon the [MDJ’s] compliance with the

Rules of Criminal Procedure to trigger its internal tracking system.” Id. at

704 (some internal capitalization omitted). Therefore, the district attorney’s

“reliance upon the magisterial district judge’s obligation to comply with the

Rules of Criminal Procedure … constitute[d] due diligence.” Id. at 705 (some

internal capitalization omitted).

      Here, the trial court explained its reasoning for denying Appellant’s Rule

600 motion as follows:

      [T]he first preliminary hearing could not take place because the
      courts were closed on the date due to the Covid-19 pandemic
      pursuant to the Administrative Order. At that time, the court
      would not let any litigant into the courthouse. The second
      preliminary hearing was continued at [Appellant’s] request to hire
      counsel. Under Rule 600, these two continuances are charged to
      [Appellant]; the Commonwealth was unable to prosecute due to
      the actions of the court and the [Appellant]. As for the third
      preliminary hearing, the prosecutor appeared but the affiant did
      not. The affiant testified that he did not recall receiving a
      subpoena to attend.

             For DUI preliminary hearings, it is not the practice of the
      District Attorney to issue subpoenas to attend. That responsibility
      is given to the Court Administrator pursuant to [an] Administrative
      Order.      The District Attorney merely provides the Court
      Administrator its witness list.       It would appear that the
      Commonwealth did all it was required in order to prosecute the
      complaint filed on January 21, 2020. Therefore, the mechanical
      run date shall commence on November 9, 2020, not January 21,
      2020.

            This case is different than the Meadius case. Therein the
      Court determined that [] although the “prosecution did not act
      with evasive intent, the Commonwealth concedes that the delays
      in question were all caused when its prosecuting attorney or its
      witnesses were absent attending to personal matters or for
      unexplained reasons. Meadius, 870 A.2d at 807. Among other

                                     -7-
J-S20029-22


       things, witnesses were not subpoenaed for the hearing (police
       called the witnesses by telephone), and the [prosecutor] attended
       a [continuing legal education class,] but there was no indication
       that he was unable to alter his plans. Id. at 807-08.

Trial Court Order, 6/1/21, at 3-4 (some citations and capitalization omitted).

We agree with and adopt the sound reasoning of the trial court.2 See id.

       We further conclude the trial court properly interpreted and relied on

the emergency orders issued as a result of the COVID-19 pandemic. On March

18, 2020, the Pennsylvania Supreme Court declared a judicial emergency

which closed the courts for most functions. In re Gen. Statewide Judicial

Emergency, 228 A.3d 1280, 1285-87 (Pa. 2020).             The Supreme Court

directed:

       [T]he President Judge specifically SHALL HAVE THE AUTHORITY to
       suspend the operation of Rule of Criminal Procedure 600 within a
       judicial district. … The purport of the suspension will be that the
       time period of the local judicial emergency (or a shorter time
       period if specified) shall be excluded from the time computation
       under Rule of Criminal Procedure 600(C). Nothing in this Order
       or its local implementation shall affect a criminal
       defendant’s right to a speedy trial under the United States
       and Pennsylvania Constitutions, albeit that the circumstances
       giving rise to this Order and the suspension may be relevant to
       the constitutional analysis.

Id. (emphasis added).3

____________________________________________


2This case more closely resembles the scenario in Bradford, which reflected
no lack of due diligence by the Commonwealth. See Bradford, 46 A.3d at
704-05.

3 The statewide judicial emergency and suspension of Rule 600 was extended
to and ended on June 1, 2020. See In re General Statewide Judicial
(Footnote Continued Next Page)


                                           -8-
J-S20029-22


       In accordance with the Supreme Court’s order, on March 16, 2020,

President Judge Katherine B. Emery declared a judicial emergency in

Washington County. In re: 27th Judicial District Declaration of Judicial

Emergency, filed March 16, 2020 (order). The President Judge pronounced:

“The operation of Rule of Criminal Procedure 600 shall be suspended in the

27th Judicial District during the period of the local judicial emergency.”4 Id.

In her May 29, 2020, order extending the judicial emergency, President Judge

Emery declared: “The suspension of Rule 600(c) shall continue through August

31, 2020, due to the limited availability of jury trials, and to the extent

consistent with constitutional limitations.”     In re: 27th Judicial District

Declaration of Judicial Emergency, Nos. 2020-1, 24 W.M. 2020 (filed May

29, 2020) (order).

       Appellant did not raise a constitutional challenge before the trial court.

See Motion to Suppress for Violation of Rule 600, 3/30/21.          Accordingly,

Appellant may not raise this claim on appeal. See Pa.R.A.P. 302(a) (claim




____________________________________________


Emergency, 229 A.3d 229 (Pa. 2020); In re General Statewide Judicial
Emergency, 230 A.3d 1015 (Pa. 2020); In re General Statewide Judicial
Emergency, 234 A.3d 408 (Pa. 2020).

4 The President Judge extended the judicial emergency in the 27th Judicial
District through July 3, 2020. See In Re: 27th Judicial District Declaration
of Judicial Emergency, Nos. 2020-1, 24 W.M. 2020 (filed April 23, 2020)
(order); In Re: 27th Judicial District Declaration of Judicial Emergency,
Nos. 2020-1, 24 W.M. 2020 (filed 5/29/20) (order).


                                           -9-
J-S20029-22


cannot be raised for the first time on appeal). As we discern no error or abuse

of discretion, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/20/2022




                                    - 10 -